Exhibit 10.5

Brian Olson, CFO/Treasurer

Quantum Fuel Systems Technology

17872 Cartwright Road

Irvine, CA 92614

Brian Olson-

This letter describes the terms under which Whitebox grants to Quantum the
option to call on Whitebox for a further $10,000,000 investment in Quantum.
Quantum may only exercise up to $2.5 million in any 30 day period. The option
will expire on August 31, 2010. Should Quantum exercise this option, Whitebox
shall have a period of five (5) days to choose the investment structure most
suited to it, either:

 

  1. A two (2) year secured convertible note, with the conversion price equal to
Market Price (as defined below), and the coupon equal to 18% PIK.

 

  2. A senior secured straight note that redeems in cash at 130% of face value
after one year.

In exchange for extending the above option to Quantum, Quantum will grant to
Whitebox the option to make a $10,000,000 investment in a 0% note priced at 100%
of par and redeemable at 120% of par 24 months after the funding date. The note
will be convertible into stock at Market Price.

The term “Market Price” means the greater of (i) book value and (ii) the
consolidated closing bid price for a share of Quantum’s common stock on the last
trading day immediately preceding the date of the transaction.

Accepted by-

 

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

      WHITEBOX ADVISORS, LLC

By:

 

/s/ W. Brian Olson

      By:  

/s/ Andrew Redleaf

  W. Brian Olson         Andrew Redleaf

Its:

  Chief Financial Officer       Its:  

Chief Executive Officer